PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KLA CORPORATION
Application No. 16/836,828
Filed: 31 Mar 2020
For: USING ABSOLUTE Z-HEIGHT VALUES FOR SYNERGY BETWEEN TOOLS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed June 27, 2022, to accept an unintentionally delayed claim under 35 USC§ 119(a)-(d) or (f), or 35 USC 365 (a) or (b), for the benefit of priority to foreign a foreign application.

The petition is DISMISSED.

A petition under 37 CFR 1.55(e) may be filed wherein a nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See, 37 CFR 1.55(d). The updated Application Data Sheet that accompanies the instant petition does not set forth a claim for foreign priority that was not filed within the periods specified in 37 CFR 1.55(d). Accordingly, this is not an appropriate petition 37 CFR 1.55(e). Note is made of the filing receipt issued April 13, 2020 wherein the claim of foreign priority to Indian App. No. 201941013944, filed April 6, 2019, is acknowledged.

To the extent that petitioner is seeking to file an untimely certified copy of a foreign application, petition may wish to consider the provisions set forth at 37 CFR 1.55(g).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions